Citation Nr: 0405783	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  01-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  The Board remanded this 
matter to the RO in October 2001 for additional development.  
The RO has now returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  By decision dated in June 1994, the Board denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

2.  The evidence associated with the claims file subsequent 
to the June 1994 denial bears directly and substantially upon 
the specific matter under consideration and must be 
considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's June 1994 decision denying entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7104 (West 2002) ; 38 C.F.R. § 20.1100 (2002).

2.  The evidence received since the June 1994 denial is new 
and material, and the requirements to reopen the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that statutory 
and regulatory changes have been made pertaining to the 
definition of new and material evidence.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  However, these provisions are 
applicable only to claims filed on or after August 29, 2001.  
Therefore, as the veteran's claim was filed prior to that 
date, the Board will not address those statutory and 
regulatory changes in this decision.

The veteran believes that his bilateral hearing loss is due 
to acoustic trauma incurred during active service or, in the 
alternative, that it resulted from the prolonged use of 
streptomycin for his service-connected pulmonary 
tuberculosis.  The veteran's claim of entitlement to service 
connection for bilateral hearing loss was previously 
considered and denied by the Board in June 1994.  At that 
time, the Board found that there was no evidence that hearing 
loss was present in service or for many years thereafter, was 
related to an incident of service, or was caused by a 
service-connected disability.

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§ 20.1100 (2002).  Otherwise, no claim based on the same 
factual basis shall be considered.  38 U.S.C.A. § 7104(b).  
As the June 1994 Board decision is final, the veteran's claim 
may not be reopened or readjudicated by the VA absent the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104.  The Board must review all evidence submitted 
since the claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (2002).  First, the Board 
must determine whether the evidence submitted since the prior 
decision is new and material, which will be discussed below.  
If "the Board finds that no such evidence has been offered, 
that is where the analysis must end."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If new and material evidence has 
been presented, the claim is reopened and it must be 
determined whether VA's duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  If so, the Board may evaluate 
the merits of the claim.  See Winters v. West, 12 Vet. App. 
203, 206-7 (1999); Winters v. Gober, rev'd on other grounds, 
219 F.3d 1375, 1378 (Fed. Cir. 2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2002); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence that was of record prior to the June 
1994 Board denial consisted of the service medical records, 
April 1953 to August 1955 VA hospital summaries, October 1990 
through April 1991 VA clinical records, an April 1992 
personal hearing transcript, a May 1992 VA audiological 
examination, and various statements from the veteran.  

In statements submitted in March and November 1991, the 
veteran claimed that he had been informed that he had hearing 
loss while hospitalized at Oak Knoll Naval Hospital, Oakland, 
California (Oak Knoll) in 1946.  He also claimed that he was 
informed of his hearing loss while hospitalized at the 
Butler, Pennsylvania VA Medical Center (Butler) from 1953 to 
1955.  He believed that his hearing loss was due to noise 
exposure in service while serving as a mortar crewman and 
weapons instructor without hearing protection.  He also 
believed that his hearing loss may have been due to 
streptomycin that was used to treat his service-connected 
pulmonary tuberculosis until 1955.  

The veteran's service medical records contain no complaints 
or findings of hearing loss.  The veteran was treated at Oak 
Knoll for pulmonary tuberculosis prior to his discharge from 
service.  The separation examination of June 1946 reported 
normal hearing, with a whispered voice test of 15/15 for each 
ear, a coin click test of 20/20 for each ear, a spoken voice 
test of 15/15 for each ear, and a right watch test of 40/40 
for each ear.  The Report of Separation confirms that the 
veteran served as a mortar crewman.  

Hospital summaries indicate that the veteran was admitted to 
Butler in April 1953 for the treatment of pulmonary 
tuberculosis.  He was discharged in May 1954 with diagnoses 
of moderately advanced chronic pulmonary tuberculosis and 
right upper lobe bronchiectasis.  The veteran was readmitted 
to Butler in August 1954 and remained in the hospital until 
March 1955.  During this time period, he underwent additional 
treatment for pulmonary tuberculosis, including a segmental 
resection of the right upper lobe.  The veteran was then 
transferred to Swannanoa Division VA Medical Center in North 
Carolina (Swannanoa) from March to August 1955.  He was 
discharged with a diagnosis of inactive pulmonary 
tuberculosis.  None of these hospital summaries contain any 
findings regarding hearing loss.

VA clinical records show that the veteran was followed for 
sensorineural hearing loss from October 1990 through April 
1991.  The veteran was diagnosed with bilateral sensorineural 
hearing loss in January 1991.  The following month, he 
reported decreased hearing over the past 3 to 4 years.  In 
April 1991, the veteran reported a positive history of noise 
exposure in service.  He was assessed with sensorineural 
hearing loss likely related to noise exposure.

At his personal hearing before the RO in April 1992, the 
veteran testified that he served as a gunner and firearms 
instructor during active duty and that he did not use 
earplugs.  He reported that he first complained of ringing in 
his ears at Oak Knoll during active service.  He believed 
that testing performed at that time showed hearing loss.  He 
claimed that he was informed that he had hearing loss while 
being treated for tuberculosis at Butler and Swannanoa.  He 
was treated with streptomycin during these hospitalizations 
and also believed that he may have developed hearing loss as 
a result of this treatment.  The veteran testified that, as a 
civilian, he had worked as a salesman.

At a May 1992 VA audiological examination, the veteran 
reported a positive history of noise exposure in service and 
streptomycin treatment of three years.  He was diagnosed to 
have "sensorineural hearing loss probably related to noise 
exposure in service; cannot rule out contribution by 
streptomycin."

The relevant evidence associated with the record since the 
June 1994 Board denial consists of VA clinical records dated 
April 1987 through May 2003, service personnel records, and 
numerous statements and excerpts of medical literature 
submitted by the veteran.

The VA clinical records include an April 2002 audiologic 
evaluation that assessed the veteran to have moderate to 
severe/profound sensorineural hearing loss of both ears and 
tinnitus.  The veteran was also seen for hearing aid 
adjustments from May 2000 through March 2003.  A history of 
bilateral hearing loss was noted during a hospitalization 
from January to February 2003.  Service personnel records 
include an infantry weapons record that confirms that the 
veteran qualified to shoot an 81 millimeter mortar and that 
he served as a mortar crewman.  

In numerous submissions to the RO and to the Board, the 
veteran reiterated his contentions that he had hearing loss 
due to acoustic trauma or as a side effect of streptomycin 
treatment.  In March 2003, the veteran wrote that he had 
worked for K-Mart for 20 years following active service.  He 
also submitted an excerpt of medical literature that 
discussed the effects of streptomycin, including tinnitus, 
vertigo, and hearing loss that may begin long after the drug 
is discontinued.

Based upon the above facts, the Board finds that the evidence 
submitted since the Board's last final denial is new and 
material in that it bears directly and substantially upon the 
specific matter under consideration and must be considered to 
decide fairly the merits of the claim.  Specifically, the 
Board finds that the service personnel records verify that 
the veteran sustained noise exposure from weapons fire in 
service, and the medical literature concerning streptomycin 
raises a valid concern as to its long-term side effects.  
Accordingly, the claim is reopened and, to that extent, the 
appeal is granted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.


REMAND

Having reopened the veteran's claim, the Board must now 
determine whether it may be reviewed on the merits.  In this 
regard, the Board finds that additional development is 
required in order to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).  

The Board observes that the previous Board remand of October 
2001 instructed the RO, in part, to obtain complete clinical 
records from Butler pertaining to the veteran's 
hospitalizations.  Butler responded that it had no records 
pertaining to the veteran.  Given the length of the veteran's 
hospitalization and the absence of any indication that a 
search was made of any retired/archived records, another 
attempt to obtain these records should be made.  In addition, 
an attempt to obtain the clinical records from Swannanoa 
should be made.  Finally, the Board believes a VA examination 
is warranted here.  As the record contains sufficient 
evidence that the veteran had noise exposure in service and 
was prescribed streptomycin, a medical review and opinion 
would be useful in resolving the veteran's claim.  

This matter is remanded for the following actions:

1.  It should be ensured that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are complied with 
and satisfied.  In particular, the 
veteran should be notified of the 
evidence and information necessary to 
substantiate his claim and informed of 
his and VA's responsibility in obtaining 
that evidence.   

2.  An attempt should be made to obtain 
the pertinent records of the veteran's 
treatment at the Butler VA Medical Center 
from April 1953 to May 1954 and August 
1954 to March 1955, and the relevant 
records from Swannanoa Division VA 
Medical Center from March to August 1955.  
It should be requested that in any reply, 
notation should be made that the search 
included retired/archived records, or the 
specific statement there are no such 
retired/archived records if that is the 
case.  

3.  Then, the veteran should be scheduled 
for an examination to ascertain the 
nature and etiology of his bilateral 
hearing loss.  The claims file should be 
made available to the examiner for 
review.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail.  Specifically, the 
examiner should opine whether it is at 
least as likely as not that the veteran's 
current bilateral hearing loss is related 
to acoustic trauma sustained during 
active service, and/or whether it is at 
least as likely as not that the veteran's 
current bilateral hearing loss is related 
to the use of streptomycin for the 
treatment of his service-connected 
pulmonary tuberculosis.  All opinions 
should be supported by a complete medical 
rationale and should identify the 
relevant facts relied upon.

4.  The claim should then be re-
adjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claim for 
benefits, a summary of the evidence 
pertinent to the issue on appeal, and the 
applicable law and regulations.  After 
the appropriate period of time in which 
to respond has been provided, the case 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 



